Title: From John Adams to Uriah Forrest, 28 June 1797
From: Adams, John
To: Forrest, Uriah


34
Dear Sir.
Philadelphia June 28th 1797

I received yesterday your favor of the 23d and am very much obliged to you for it; The paper inclosed in it is a Serious thing; it will be a Motive in addition to many others for me to be upon my guard; it is evidence of a mind sowered, yet seeking for popularity, and eaten to an Honey comb with ambition, yet weak, confused, uninformed and ignorant. I have been long convinced that this ambition, is so inconsiderate as to be Capable of going great lengths. I shall carefully keep the Secret, as far as it may Compromise Characters & Names.
It would afford me great pleasure to make a Visit to the City of Washington, Mount Vernon, George Town, &ca; but the Summer will be a busy one, and my own health as well as that of your friend Mrs. Adams will oblige us to go Northward if we Stir from Pensylvania this year.
I receive Very Kindly your offer to communicate Information to me from time to time. I shall stand in need of it from all quarters, & shall receive it from none with more pleasure.
I am Sir with great Esteem your friend / & humble Servt

John Adams